office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 ecreigle postf-125979-17 uilc student loans date january to division counsel small_business self-employed attn mr john janusz from shareen s pflanz senior technician reviewer branch office of associate chief_counsel income_tax accounting subject tax treatment of loan repayment made pursuant to program p this chief_counsel_advice responds to your date request for assistance regarding the above matter this advice may not be used or cited as precedent legend state a program p agency b dollar_figurex issues -------------- ------------------------------------------------------------------------ ----------------------------------------------------- ------------ whether cash award payments made to recipients in state a’s program p a student_loan repayment program are excludable from their gross_income under sec_108 of the internal_revenue_code the code what if any are the reporting requirements for these award payments postf-125979-17 conclusion cash award payments received by recipients in state a’s program p a student_loan repayment program as more fully described herein are excludable from recipients’ gross_income under sec_108 of the code state a is not required to file or furnish any information returns with respect to the award payments made to recipients in program p facts state a is seeking to determine whether cash award payments given under program p are excluded from gross_income under sec_108 of the code program p provides award payments to physicians who agree to practice medicine in an area of state a designated as having a shortage of physicians state a has determined that there is a generalized shortage of health services providers for certain geographic areas of the state program p allows state a to target this underserved_population across all needy areas of the state_agency b in state a has established needs-based guidelines for selecting participating health care providers as well as identifying perceived need sites to receive a cash award payment recipients in program p must meet certain eligibility requirements and agree to practice medicine in a designated shortage area for no less than ----months such service obligation consists of either the establishment of a practice of medicine or employment as a licensed physician in the designated shortage area in state a or a combination of both recipients also must have student loans either made or guaranteed by a state or federal governmental agency or by the educational_institution which the recipient attended for the purpose of paying educational expenses at the undergraduate or medical school the award consists of -----------------------annual award payments with the each payment dependent upon the individual fulfilling the service requirement for-----------months and maintaining the eligibility requirements each annual award payment is limited to the lesser_of the total of the recipient’s undergraduate and medical school student_loan expense or dollar_figurex the award payments under program p are limited to repayment of educational loans that were made for undergraduate and medical education at an accredited institution and loans made to cover expenses at a graduate school other than medical school are not included law and analysis sec_61 of the internal_revenue_code provides that except as otherwise provided by the law gross_income means all income from whatever source derived including income from compensation_for services and income from the discharge_of_indebtedness under sec_61 of the code congress intends to tax all gains or undeniable postf-125979-17 accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 sec_108 of the code provides for the exclusion from income of payments received under the national health service corps loan repayment program and certain state loan repayment programs qualifying under of the public health service act or under any other state loan repayment or loan forgiveness program that is intended to provide for the increased availability of health care services in underserved or health professional shortage areas as determined by such state this provision is effective for amounts received by individuals in taxable years beginning or after date our review of the purposes and operations of program p shows that amounts received under program p are amounts received under a state loan repayment or loan forgiveness program that is intended to provide for the increased availability of health care services in underserved or health professional shortage areas as determined by state a and thus excluded from gross_income under sec_108 of the code the amounts paid_by state a under program p are for loan repayment and not loan forgiveness therefore there is no discharge_of_indebtedness requiring information reporting under sec_6050p of the code the amounts paid under program p are not includable in recipients’ gross incomes under sec_61 of the code and are therefore not fixed or determinable income under sec_6041 of the code therefore no information reporting is required under sec_6041 of the code this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions by _____________________________ shareen s pflanz senior technician reviewer branch office of associate chief_counsel income_tax accounting
